Exhibit 10.2

Execution Version

EMPLOYEE MATTERS AGREEMENT

between

CHESAPEAKE ENERGY CORPORATION

and

CHESAPEAKE OILFIELD OPERATING, L.L.C.

dated as of

June 25, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE  

ARTICLE I DEFINITIONS

     1   

Section 1.1

     Definitions      1   

Section 1.2

     Interpretation      6   

ARTICLE II ASSIGNMENT OF EMPLOYEES

     7   

Section 2.1

     Active Employees      7   

Section 2.2

     Former Employees      8   

Section 2.3

     Employment Law Obligations      8   

Section 2.4

     Employee Records      9   

ARTICLE III EQUITY AND INCENTIVE COMPENSATION PLANS

     11   

Section 3.1

     General Principles      11   

Section 3.2

     Restricted Stock      11   

Section 3.3

     Restricted Stock Units      12   

Section 3.4

     Stock Options      13   

Section 3.5

     CHK Performance Share Units      14   

Section 3.6

     Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A      15   

Section 3.7

     Certain Bonus Payments      15   

ARTICLE IV GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

     16   

Section 4.1

     General Principles      16   

Section 4.2

     Sponsorship and/or Establishment of SSE Plans      17   

Section 4.3

     Service Credit      17   

Section 4.4

     Plan Administration      18   

ARTICLE V THRIFT PLANS

     19   

Section 5.1

     General Principles      19   

Section 5.2

     Transfer of Accounts      19   

Section 5.3

     Non-qualified Deferred Compensation Plan      19   

Section 5.4

     Third-Party Vendors      20   

ARTICLE VI WELFARE PLANS

     20   

Section 6.1

     Establishment of SSE Welfare Plans      20   

Section 6.2

     Transitional Matters Under SSE Welfare Plans      21   

Section 6.3

     Continuity of Benefits, Benefit Elections and Beneficiary Designations     
21   

Section 6.4

     Insurance Contracts      23   

Section 6.5

     Third-Party Vendors      23   

 

i



--------------------------------------------------------------------------------

ARTICLE VII WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

     23   

ARTICLE VIII EMPLOYMENT AGREEMENTS, SEVERANCE AND OTHER MATTERS

     23   

Section 8.1

     Employment Agreements      23   

Section 8.2

     Severance      23   

Section 8.3

     Accrued Time Off      24   

Section 8.4

     Leaves of Absence      24   

Section 8.5

     Restrictive Covenants in Employment and Other Agreements      24   

ARTICLE IX GENERAL PROVISIONS

     25   

Section 9.1

     Preservation of Rights to Amend      25   

Section 9.2

     Confidentiality      25   

Section 9.3

     Administrative Complaints/Litigation      25   

Section 9.4

     Reimbursement and Indemnification      25   

Section 9.5

     Costs of Compliance with Agreement      26   

Section 9.6

     Fiduciary Matters      26   

Section 9.7

     Form S-8      26   

Section 9.8

     Entire Agreement      26   

Section 9.9

     Binding Effect; No Third-Party Beneficiaries; Assignment      26   

Section 9.10

     Amendment; Waivers      27   

Section 9.11

     Remedies Cumulative      27   

Section 9.12

     Notices      27   

Section 9.13

     Counterparts      27   

Section 9.14

     Severability      28   

Section 9.15

     Governing Law      28   

Section 9.16

     Performance      28   

Section 9.17

     Construction      28   

Section 9.18

     Effect if Distribution Does Not Occur      28   

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) dated as of June 25, 2014 is
by and between Chesapeake Energy Corporation., an Oklahoma corporation (“CHK”)
and Chesapeake Oilfield Operating, L.L.C., an Oklahoma corporation (“COO”),
which in connection with the spin-off will be converted into Seventy Seven
Energy Inc., an Oklahoma corporation (“SSE”). CHK and SSE are sometimes referred
to herein, individually, as a “Party,” and, collectively, as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in Article I hereof.

RECITALS

WHEREAS, COO is an indirect, wholly-owned subsidiary of CHK; and

WHEREAS, the Board of Directors of CHK has determined that it would be
appropriate and in the best interests of CHK and its stockholders to effectuate
the Distribution as described in the Master Separation Agreement between CHK and
COO dated as of June 25, 2014 (the “Master Separation Agreement”); and

WHEREAS, the Master Separation Agreement provides, among other things, subject
to the terms and conditions thereof, for the Distribution and for the execution
and delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the separation of SSE and its subsidiaries from CHK;
and

WHEREAS, in order to ensure an orderly transition under the Master Separation
Agreement, it will be necessary for the Parties to allocate between them assets,
liabilities and responsibilities with respect to certain employee compensation,
benefit plans and programs, and certain employment matters.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1:

(a) “Adjusted CHK Performance Share Unit” has the meaning set forth in Section
3.5(a).

(b) “Adjusted CHK RSA” has the meaning set forth in Section 3.2(b).

(c) “Adjusted CHK RSU” has the meaning set forth in Section 3.3(b).

(d) “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under



--------------------------------------------------------------------------------

common control with, the specified Person. For this purpose, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

(e) “Agreement” means this Employee Matters Agreement together with all
Schedules hereto and all amendments, modifications and changes hereto and
thereto entered into in accordance with Section 9.10.

(f) “Ancillary Agreements” has the meaning set forth in the Master Separation
Agreement.

(g) “CHK” has the meaning set forth in the preamble to this Agreement.

(h) “CHK Common Stock” means the common stock of CHK, par value $0.01 per share.

(i) “CHK Deferred Compensation Plan” means the Chesapeake Energy Corporation
Amended and Restated Deferred Compensation Plan.

(j) “CHK Director” means a member of the board of directors of CHK as of the day
after the Distribution Date.

(k) “CHK Employee” means any individual who is employed by a member of the CHK
Group on the Distribution Date and, only for purposes of Article III and any
defined terms as used therein, as of the day after the Distribution Date.

(l) “CHK Entity” means any member of the CHK Group.

(m) “CHK 401(k) Plan” means the Chesapeake Energy Corporation Savings and
Incentive Stock Bonus Plan.

(n) “CHK 401(k) Plan Beneficiaries” has the meaning set forth in Section 5.1.

(o) “CHK FSA” has the meaning set forth in Section 6.3(b).

(p) “CHK Group” means, collectively, CHK and each CHK Subsidiary.

(q) “CHK Legacy Award Holder” means any holder of one or more CHK RSAs, CHK
RSUs, CHK Options or performance-based equity awards under any of the CHK Legacy
Equity Plans who will not be a CHK Employee or a SSE Employee (for purposes of
Article III and any defined terms as used therein) and will not, as of the
Distribution Date, be a CHK Director or SSE Director.

(r) “CHK Legacy Equity Plan” means any equity plan sponsored or maintained by
CHK immediately prior to the Distribution Date, including each of those set
forth on Schedule 1.1(r).



--------------------------------------------------------------------------------

(s) “CHK Option” means an option to purchase shares of CHK Common Stock granted
pursuant to any of the CHK Legacy Equity Plans.

(t) “CHK Performance Share Unit” means a performance-based unit issued under any
of the CHK Legacy Equity Plans.

(u) “CHK RSA” means a restricted stock award issued under any of the CHK Legacy
Equity Plans.

(v) “CHK RSU” means a restricted stock unit or deferred stock unit issued under
any of the CHK Legacy Equity Plans that is not subject to performance
conditions.

(w) “CHK Subsidiary” means any Subsidiary of CHK as of the Distribution Date;
provided, however, that, unless otherwise expressly stated, no SSE Entity shall
be considered a “CHK Subsidiary” for purposes of this Agreement.

(x) “CHK Welfare Plan” means any Welfare Plan sponsored or maintained by any one
or more members of the CHK Group on the Distribution Date, including each of
those set forth on Schedule 1.1(x).

(y) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified at Part 6 of Subtitle B of Title I of ERISA and at Code Section 4980B.

(z) “Code” means the Internal Revenue Code of 1986, as amended.

(aa) “Confidential Information” has the meaning set forth in the Master
Separation Agreement.

(bb) “Distribution” has the meaning set forth in the Master Separation
Agreement.

(cc) “Distribution Date” has the meaning set forth in the Master Separation
Agreement.

(dd) “Distribution Ratio” means the number of shares of SSE Common Stock to be
distributed for each share of CHK Common Stock.

(ee) “Employee” means any CHK Employee, Former CHK Employee, SSE Employee or
Former SSE Employee.

(ff) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(gg) “FMLA” means the Family and Medical Leave Act, as amended.

(hh) “Former CHK Employee” has the meaning set forth in Section 2.2(b).

(ii) “Former SSE Employee” has the meaning set forth in Section 2.2(c).

(jj) “IRS” means the Internal Revenue Service.



--------------------------------------------------------------------------------

(kk) “Master Separation Agreement” has the meaning set forth in the recitals to
this Agreement.

(ll) “NYSE” means the New York Stock Exchange.

(mm) “Participating SSE Employers” has the meaning set forth in Section 6.1.

(nn) “Participation Period” has the meaning set forth in Section 6.3(b).

(oo) “Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

(pp) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, a union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

(qq) “Post-Distribution CHK Option” has the meaning set forth in Section 3.4(b).

(rr) “Post-Distribution CHK Share Price” means the volume-weighted average of
the trading price on the NYSE of a share of CHK Common Stock on the three
trading days beginning on the next trading day following the Distribution Date.

(ss) “Pre-Distribution CHK Share Price” means the volume-weighted average of the
“regular way” trading price on the NYSE of a share of CHK Common Stock on the
three trading days ending on the Distribution Date.

(tt) “Privacy Contract” means any contract entered into in connection with
applicable privacy protection laws or regulations.

(uu) “Record Date” means 5:00 p.m. New York City time on June 19, 2014.

(vv) “Registration Statement Effectiveness Date” means the first date on which
the registration statement on Form S-8 (or other appropriate form) contemplated
by Section 9.7 shall be effective under the Securities Act of 1933.

(ww) “Replacement SSE Option” has the meaning set forth in Section 3.4(a).

(xx) “Replacement SSE RSA” has the meaning set forth in Section 3.2(a).

(yy) “Replacement SSE RSU” has the meaning set forth in Section 3.3(a).

(zz) “SSE” has the meaning set forth in the preamble to this Agreement.

(aaa) “SSE Common Stock” means the common stock of SSE, par value $0.01 per
share.

(bbb) “SSE Deferred Compensation Plan” means a non-qualified deferred
compensation plan adopted by SSE effective as of the Distribution Date.



--------------------------------------------------------------------------------

(ccc) “SSE Director” means a member of the board of directors of SSE as of the
day after the Distribution Date.

(ddd) “SSE Employee” means any individual who is employed by a member of the SSE
Group on the Distribution Date and, only for purposes of Article III and any
defined terms as used therein, as of the day after the Distribution Date.

(eee) “SSE Entity” means any member of the SSE Group (together with each current
and former, direct or indirect, subsidiary of any such member (and of any such
former subsidiary)).

(fff) “SSE Equity Plan” means the Seventy Seven Energy Inc. Incentive Plan
adopted by SSE and approved by SSE’s sole stockholder prior to the Distribution
under which the SSE equity-based awards described in Article III shall be
issued.

(ggg) “SSE 401(k) Plan” means the Seventy Seven Energy Inc. Retirement and
Savings Plan adopted by SSE prior to the Distribution.

(hhh) “SSE 401(k) Plan Beneficiaries” has the meaning set forth in Section 5.1.

(iii) “SSE FSA” has the meaning set forth in Section 6.3(b).

(jjj) “SSE Group” means, collectively, SSE and each SSE Subsidiary.

(kkk) “SSE Share Price” means the volume-weighted average of the trading price
on the NYSE of a share of SSE Common Stock on the six trading days beginning
three trading days prior the Distribution Date, based on the “when-issued”
trading price, and ending on the second trading day after the Distribution Date,
based on the “regular-way” trading price.

(lll) “SSE Subsidiary” means any Subsidiary of SSE as of the Distribution Date.

(mmm) “SSE Welfare Plan” means any Welfare Plan sponsored or maintained by any
one or more members of the SSE Group on or after the Distribution Date,
including each of those set forth on Schedule 1.1(mmm).

(nnn) “SSE Welfare Plan Participants” has the meaning set forth in Section 6.1.

(ooo) “Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

(ppp) “WARN” means the Worker Adjustment and Retraining Notification Act, and
any applicable state or local law equivalent.



--------------------------------------------------------------------------------

(qqq) “Welfare Plan” means a “welfare plan” as defined in ERISA Section 3(1) and
also means a cafeteria plan under Code Section 125 and any benefits offered
thereunder, including pre-tax premium conversion benefits, a dependent care
assistance program, contribution funding toward a health savings account and
flex or cashable credits.

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or;”

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including;”

(h) all references to a specific time of day in this Agreement shall be based
upon Central Standard Time or Central Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless otherwise specified;

(j) accounting terms used herein shall have the meanings historically ascribed
to them by CHK and its Subsidiaries, including SSE for this purpose, in its and
their internal accounting and financial policies and procedures in effect
immediately prior to the date of this Agreement;

(k) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

(l) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;



--------------------------------------------------------------------------------

(m) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by this Agreement;

(n) reference to any “law” (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(o) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; and any reference to a third party shall be deemed to mean a Person
who is not a Party or an Affiliate of a Party;

(p) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(q) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the U.S.;

(r) the titles to Articles and headings of Sections contained in this Agreement,
in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(s) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be.

ARTICLE II

ASSIGNMENT OF EMPLOYEES

Section 2.1 Active Employees.

(a) SSE Employees. Except as otherwise set forth in this Agreement, effective as
of the Distribution Date, the employment of the SSE Employees shall be continued
by a member of the SSE Group. Each of the Parties agrees to execute, and to seek
to have the applicable employees execute, such documentation as may be necessary
to reflect such assignments and transfers.

(b) CHK Employees. Except as otherwise set forth in this Agreement, effective as
of the Distribution Date, the employment of the CHK Employees shall be continued
by a member of the CHK Group. Each of the Parties agrees to execute, and to seek
to have the applicable employees execute, such documentation as may be necessary
to reflect such assignments and transfers.



--------------------------------------------------------------------------------

(c) At-Will Status. Notwithstanding the above or any other provision of this
Agreement, nothing in this Agreement shall create any obligation on the part of
any member of the CHK Group or any member of the SSE Group to continue the
employment of any employee for any period following the date of this Agreement
or the Distribution or to change the employment status of any employee from “at
will,” to the extent such employee is an “at will” employee under applicable
law.

(d) Severance. The Distribution and the assignment, transfer or continuation of
the employment of employees as contemplated by this Section 2.1 shall not be
deemed a severance of employment of any employee for purposes of this Agreement
and any plan, policy, practice or arrangement of any member of the CHK Group or
any member of the SSE Group.

(e) Change of Control/Change in Control. Neither the completion of the
Distribution nor any transaction in connection with the Distribution shall be
deemed a “change of control” or “change in control” for purposes of any plan,
policy, practice or arrangement relating to directors, employees or consultants
of any member of the CHK Group or any member of the SSE Group.

Section 2.2 Former Employees.

(a) General Principles. Except as otherwise provided in this Agreement, each
former employee of any member of the CHK Group or any member of the SSE Group as
of the Distribution Date will be considered a former employee of the CHK Group
or the SSE Group based on his employer as of his last day of employment with any
CHK Entity or SSE Entity.

(b) Former CHK Employees. For purposes of this Agreement, former employees of
the CHK Group shall be deemed to include all employees who, as of their last day
of employment, were employed by a CHK Entity and will not be either a SSE
Employee or a CHK Employee (collectively, the “Former CHK Employees”).

(c) Former SSE Employees. For purposes of this Agreement, former employees of
the SSE Group shall be deemed to include all employees who, as of their last day
of employment, were employed by a SSE Entity and will not be either a SSE
Employee or a CHK Employee (collectively, the “Former SSE Employees”).

Section 2.3 Employment Law Obligations.

(a) WARN Act. After the Distribution Date, (i) CHK shall be responsible for
providing any necessary WARN notice (and meeting any similar state law notice
requirements) with respect to any termination of any CHK Employee and (ii) SSE
shall be responsible for providing any necessary WARN notice (and meeting any
similar state law notice requirements) with respect to any termination of any
SSE Employee.

(b) Compliance With Employment Laws. On and after the Distribution Date,
(i) each member of the CHK Group shall be responsible for adopting and
maintaining any policies or practices, and for all other actions and inactions,
necessary to comply with employment-related laws and requirements relating to
the employment of its CHK Employees and the treatment of any applicable Former
CHK Employees in respect of their former employment, and (ii) each



--------------------------------------------------------------------------------

member of the SSE Group shall be responsible for adopting and maintaining any
policies or practices, and for all other actions and inactions, necessary to
comply with employment-related laws and requirements relating to the employment
of its SSE Employees and the treatment of any applicable Former SSE Employees in
respect of their former employment.

Section 2.4 Employee Records.

(a) Records Relating to CHK Employees and Former CHK Employees. All records and
data in any form relating to CHK Employees and Former CHK Employees shall be the
property of the CHK Group; provided, however that records and data pertaining to
such an employee and relating to any period that such employee was (i) employed
by any member of the SSE Group or (ii) covered under any employee benefit plan
sponsored by any member of the SSE Group (to the extent that such records or
data relate to such coverage) prior to the Distribution Date shall be shared
with appropriate members of the SSE Group by the CHK Group to the extent such
records are reasonably necessary for payroll or employee benefit plan purposes.

(b) Records Relating to SSE Employees and Former SSE Employees. All records and
data in any form relating to SSE Employees and Former SSE Employees shall be the
property of the SSE Group; provided, however that records and data pertaining to
such an employee and relating to any period that such employee was (i) employed
by any member of the CHK Group or (ii) covered under any employee benefit plan
sponsored by any member of the CHK Group (to the extent that such records or
data relate to such coverage) prior to the Distribution Date shall be shared
with appropriate members of the CHK Group by the SSE Group to the extent such
records are reasonably necessary for payroll or employee benefit plan purposes.

(c) Sharing of Records. The Parties shall use their respective commercially
reasonable efforts to provide the other Parties, upon request, such
employee-related records and information as necessary or appropriate to carry
out their respective obligations under applicable law (including any relevant
privacy protection laws or regulations in any applicable jurisdictions or
Privacy Contract), this Agreement, any other Ancillary Agreement or the Master
Separation Agreement, and for the purposes of administering their respective
employee benefit plans and policies. All information and records regarding
employment, personnel and employee benefit matters provided to the other Parties
shall be accessed, retained, held, used, copied and transmitted in accordance
with all applicable laws, policies and Privacy Contracts relating to the
collection, storage, retention, use, transmittal, disclosure and destruction of
such records by such receiving Parties.

(d) Access to Records. To the extent not inconsistent with this Agreement and
any applicable privacy protection laws or regulations or Privacy Contracts,
access to such records, as described in this Section 2.4, after the Distribution
Date will be provided to members of the CHK Group and members of the SSE Group
in accordance with the Master Separation Agreement. In addition, notwithstanding
anything to the contrary, CHK shall be provided reasonable access to those
records necessary for their administration of any benefit plans, policies,
arrangements or programs on behalf of CHK Employees and Former CHK Employees
after the Distribution Date as permitted by any applicable privacy protection
laws or regulations or Privacy Contracts. CHK



--------------------------------------------------------------------------------

shall also be permitted to retain copies of all restrictive covenant agreements
with any SSE Employee or Former SSE Employee in which any member of the CHK
Group has a valid business interest. In addition, SSE shall be provided
reasonable access to those records necessary for their administration of any
benefit plans, policies, arrangements or programs on behalf of SSE Employees and
Former SSE Employees after the Distribution Date as permitted by any applicable
privacy protection laws or regulations or Privacy Contracts. SSE shall also be
permitted to retain copies of all restrictive covenant agreements with any CHK
Employee or Former CHK Employee in which any member of the SSE Group has a valid
business interest.

(e) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all such information, CHK and SSE
shall (and shall cause their respective Subsidiaries to) comply with all
applicable laws, regulations, Privacy Contracts and internal policies, and shall
indemnify and hold harmless each other from and against any and all liability,
claims, actions, and damages that arise from a failure (by the indemnifying
party or its Subsidiaries or their respective agents) to so comply with all
applicable laws, regulations, Privacy Contracts and internal policies applicable
to such information.

(f) No Access to Computer Systems or Files. Except as set forth in the Master
Separation Agreement or any Ancillary Agreement, no provision of this Agreement
shall give (i) any member of the CHK Group direct access to the computer systems
or other files, records or databases of any member of the SSE Group or (ii) any
member of the SSE Group direct access to the computer systems or other files,
records or databases of any member of the CHK Group, unless specifically
permitted by the owner of such systems, files, records or databases.

(g) Relation to Master Separation Agreement. The provisions of this Section 2.4
shall be in addition to, and not in derogation of, the provisions of the Master
Separation Agreement governing Confidential Information, including Section 6.11
of the Master Separation Agreement.

(h) Confidentiality. Except as otherwise set forth in this Agreement, all
records and data relating to Employees shall, in each case, be subject to the
confidentiality provisions of the Master Separation Agreement and any other
applicable agreement and applicable law.

(i) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate to share, retain and maintain data and records that are necessary or
appropriate to further the purposes of this Section 2.4 and for each Party to
administer its respective benefit plans, policies, arrangements or programs to
the extent consistent with this Agreement and applicable law, and each Party
agrees to cooperate as long as is reasonably necessary to further the purposes
of this Section 2.4. Except as provided under any Ancillary Agreement, no Party
shall charge another Party a fee for such cooperation.



--------------------------------------------------------------------------------

ARTICLE III

EQUITY AND INCENTIVE COMPENSATION PLANS

Section 3.1 General Principles.

(a) For the avoidance of doubt, the provisions of this Article III shall not
apply unless the Distribution and approval by the appropriate administrators of
the applicable plans takes place. CHK and SSE shall take any and all reasonable
action as shall be necessary and appropriate to further the provisions of this
Article III.

(b) Where an award granted under one of the CHK Legacy Equity Plans is replaced
by an award under the SSE Equity Plan in accordance with the provisions of this
Article III, such award generally shall be on terms which are in all material
respects identical to the terms of the award which it replaces (including any
requirements of continued employment) but subject to any necessary changes to
take into account that (i) the award relates to SSE Common Stock, (ii) the SSE
Equity Plan is administered by SSE, and (iii) if applicable, the grantee under
the award is employed or affiliated with a new employer or plan sponsor.

(c) Following the Distribution, a grantee who has outstanding awards that are
replaced with awards under the SSE Equity Plan (as described in Section 3.1(b)
above) shall be considered to have been employed by the applicable plan sponsor
before and after the Distribution for purposes of (1) vesting and
(2) determining the date of termination of employment as it applies to any such
replacement awards under the SSE Equity Plan. Following the Distribution,
service as an employee with SSE will be deemed services to CHK with respect to
CHK Performance Share Units held by SSE Employees immediately after the
Distribution Date.

(d) No award described in this Article III, whether outstanding or to be issued,
adjusted, substituted or cancelled by reason of or in connection with the
Distribution, shall be adjusted, settled, cancelled, or exercisable, until in
the judgment of the administrator of the applicable plan or program such action
is consistent with all applicable law, including federal securities laws and the
adjustment, settlement, cancellation or exercisability is in a manner consistent
with Section 409A of the Code or other applicable law. Any period of
exercisability will not be extended on account of a period during which such an
award is not exercisable in accordance with the preceding sentence.

Section 3.2 Restricted Stock.

(a) Each unvested CHK RSA (that will not become vested as of the Distribution
Date) under any of the CHK Legacy Equity Plans held by a SSE Employee as of the
Distribution Date shall receive, effective as of the last to occur of the
Distribution Date and the Registration Statement Effectiveness Date, a
replacement award in substitution for each such CHK RSA (which shall be
cancelled) for a number of shares of restricted SSE Common Stock under the SSE
Equity Plan (each a “Replacement SSE RSA”) having a value (calculated using the
SSE Share Price) equal to the value of the restricted CHK common stock subject
to the CHK RSA (calculated using the Pre-Distribution CHK Share Price) and the
value of the SSE Common



--------------------------------------------------------------------------------

Stock dividend (calculated using the SSE Share Price). In each case the number
of restricted shares of SSE common stock under the Replacement SSE RSA shall be
equal to the result of ((X) multiplied by (Y)) divided by (Z), where “X” is
equal to the Pre-Distribution CHK Share Price, “Y” is equal to (A) plus (B),
where “A” is equal to the result of (i) the number of restricted shares of CHK
Common Stock subject to the CHK RSA being cancelled and replaced pursuant to
this Section 3.2(a), multiplied by (ii) the Distribution Ratio multiplied by
(iii) the SSE Share Price, the product of (i)-(iii) is then divided by the
Post-Distribution CHK Share Price and “B” is the number of restricted shares of
CHK Common Stock subject to the CHK RSA being cancelled and replaced pursuant to
this Section 3.2(a) and “Z” is the SSE Share Price, with the resulting number
being rounded down to the nearest whole share. SSE (or one or more of the SSE
Subsidiaries, as designated by SSE) shall be responsible for (i) the
satisfaction of all tax reporting and withholding requirements in respect of the
Replacement SSE RSAs and (ii) responsible for remitting the appropriate tax or
withholding amounts to the appropriate taxing authorities in respect of the
distribution and vesting of all such restricted shares. Except as provided in
the foregoing provisions of this Section 3.2(a), each Replacement SSE RSA shall
retain terms which are in all material respects identical (including with
respect to vesting) to the terms of the original award of the corresponding CHK
RSAs that was replaced by the Replacement SSE RSAs.

(b) Each unvested CHK RSA (that will not become vested as of the Distribution
Date) under any of the CHK Legacy Equity Plans held by a CHK Employee or CHK
Director as of the Distribution Date shall be adjusted, effective as of the last
to occur of the Distribution Date and the Registration Statement Effectiveness
Date, under one of the CHK Legacy Equity Plans (in lieu of receiving any SSE
Common Stock with respect to such RSA) (each an “Adjusted CHK RSA”). In each
case the number of restricted shares of CHK common stock under the Adjusted CHK
RSAs shall be equal the result of (X) divided by (Y), where “X” is (i) the
number of restricted shares of CHK Common Stock subject to the CHK RSA
multiplied by (ii) the Distribution Ratio multiplied by (iii) the SSE Share
Price and “Y” is equal to the Post-Distribution CHK Share Price, with the
resulting number being rounded down to the nearest whole share. CHK (or one or
more of the CHK Subsidiaries, as designated by CHK) shall be responsible for
(i) the satisfaction of all tax reporting and withholding requirements in
respect of the Adjusted CHK RSAs and (ii) responsible for remitting the
appropriate tax or withholding amounts to the appropriate taxing authorities in
respect of the distribution and vesting of all such restricted shares. Except as
provided in the foregoing provisions of this Section 3.2(b), each Adjusted CHK
RSA shall retain terms which are in all material respects identical (including
with respect to vesting) to the terms of the original award of the corresponding
CHK RSAs. Adjusted CHK RSAs are in addition to and not in lieu of the original
award of the CHK RSAs.

Section 3.3 Restricted Stock Units.

(a) Each unvested CHK RSU (that will not become vested as of the Distribution
Date) under any of the CHK Legacy Equity Plans held by a SSE Employee as of the
Distribution Date shall receive, effective as of the last to occur of the
Distribution Date and the Registration Statement Effectiveness Date, a
replacement award in substitution for each such CHK RSU (which shall be
cancelled) for a SSE RSU under the SSE Equity Plan (each a “Replacement SSE
RSU”) having a value (calculated using the SSE Share Price) equal to the value
of the CHK RSU (calculated using the Pre-Distribution CHK Share Price) and the
value of the SSE Common



--------------------------------------------------------------------------------

Stock dividend (calculated using the SSE Share Price). In each case the number
of restricted stock units with respect to and payable in shares of SSE Common
Stock or (if, but only if, provided for under the terms of the applicable CHK
RSU) cash under the Replacement SSE RSU shall be equal to the result of ((X)
multiplied by (Y)) divided by (Z), where “X” is equal to the Pre-Distribution
CHK Share Price, “Y” is equal to (A) plus (B), where “A” is equal to the result
of (i) the number of restricted shares of CHK Common Stock subject to the CHK
RSU being cancelled and replaced pursuant to this Section 3.3(a), multiplied by
(ii) the Distribution Ratio multiplied by (iii) the SSE Share Price, the product
of (i)-(iii) is then divided by the Post-Distribution CHK Share Price and “B” is
the number of restricted shares of CHK Common Stock subject to the CHK RSU being
cancelled and replaced pursuant to this Section 3.3(a) and “Z” is the SSE Share
Price, with the resulting number being rounded down to the nearest whole unit.
SSE (or one or more of the SSE Subsidiaries, as designated by SSE) shall be
responsible for (i) the satisfaction of all tax reporting and withholding
requirements in respect of the Replacement SSE RSUs and (ii) remitting the
appropriate tax or withholding amounts to the appropriate taxing authorities in
respect of the distribution and vesting of all such restricted stock units.
Except as provided in the foregoing provisions of this Section 3.3(a), each
Replacement SSE RSU shall retain terms which are in all material respects
identical (including with respect to vesting) to the terms of the original award
of the corresponding CHK RSUs that was replaced by the Replacement SSE RSUs.

(b) Each unvested CHK RSU (that will not become vested as of the Distribution
Date) under any of the CHK Legacy Equity Plans held by a CHK Employee or
Director as of the Distribution Date shall be adjusted, effective as of the last
to occur of the Distribution Date and the Registration Statement Effectiveness
Date, under one of the CHK Legacy Equity Plans (in lieu of receiving any SSE
Common Stock under the CHK RSU) (each an “Adjusted CHK RSU”). In each case the
number of Adjusted CHK RSUs shall be equal to the result of (X) divided by (Y),
where “X” is (i) the number of units subject to the CHK RSUs multiplied by
(ii) the Distribution Ratio multiplied by (iii) the SSE Share Price and “Y” is
equal to the Post-Distribution CHK Share Price, with the resulting number being
rounded down to the nearest whole unit. CHK (or one or more of the CHK
Subsidiaries, as designated by CHK) shall be responsible for (i) the
satisfaction of all tax reporting and withholding requirements in respect of the
vesting of the Adjusted CHK RSUs or distribution of CHK Common Stock to CHK
Employees and (ii) remitting the appropriate tax or withholding amounts to the
appropriate taxing authorities in respect of the distribution and vesting of all
such restricted stock units. Except as provided in the foregoing provisions of
this Section 3.3(b), each Adjusted CHK RSU shall retain terms which are in all
material respects identical (including with respect to vesting) to the terms of
the original award of corresponding CHK RSUs. Adjusted CHK RSUs are in addition
to and not in lieu of the original award of the CHK RSUs.

Section 3.4 Stock Options.

(a) Each grantee under any of the CHK Legacy Equity Plans (i) who will be a SSE
Employee and (ii) who holds as of the Distribution Date, one or more CHK
Options, shall receive, effective as of the last to occur of the Distribution
Date and the Registration Statement Effectiveness Date, as a replacement award
in substitution for each such CHK Option (which shall be cancelled), an option
to purchase a number of shares of SSE Common Stock under the SSE Equity Plan
(each a “Replacement SSE Option”) having a value (calculated using the SSE



--------------------------------------------------------------------------------

Share Price) equal to the value of the CHK Common Stock subject to the CHK
Option (calculated using the Pre-Distribution CHK Share Price). The number of
shares of SSE Common Stock subject to a Replacement SSE Option shall be equal to
the product of (i) the number of shares of CHK Common Stock subject to a CHK
Option as of the Distribution Date multiplied by (ii) a fraction, the numerator
of which is the Pre-Distribution CHK Share Price and the denominator of which is
the SSE Share Price, with the resulting number being rounded down to the nearest
whole share. Each such Replacement SSE Option shall have the same comparative
ratio of the exercise price to the SSE Share Price as the exercise price of each
CHK Option to the Pre-Distribution CHK Share Price as provided under Code
Section 424 and the applicable regulations thereunder. SSE shall be responsible
for (i) the satisfaction of all tax reporting and withholding requirements in
respect of the exercise of Replacement SSE Options issued in accordance with
this Section 3.4(a) and (ii) remitting the appropriate tax or withholding
amounts to the appropriate taxing authorities. Replacement SSE Options shall not
be exercisable until the Registration Statement Effectiveness Date. Except as
provided in the foregoing provisions of this Section 3.4(a), Replacement SSE
Options granted under this Section 3.4(a) shall be granted on terms which are in
all material respects identical (including with respect to vesting) to the terms
of the CHK Options with respect to which they replace.

(b) Each grantee under any of the CHK Legacy Equity Plans (i) who is a CHK
Legacy Award Holder, will be a CHK Employee or CHK Director and (ii) who will
hold one or more CHK Options as of the Distribution Date, shall receive,
effective as of the last to occur of the Distribution Date and the Registration
Statement Effectiveness Date, in substitution for each such CHK Option (which
shall be cancelled), an option to purchase shares of CHK Common Stock under one
of the CHK Legacy Equity Plans (each a “Post-Distribution CHK Option”) having a
value (calculated using the Post-Distribution CHK Share Price) equal to the
value of the shares of CHK Common Stock subject to the CHK Option (calculated
using the SSE Share Price). The number of shares of CHK Common Stock subject to
a Post-Distribution CHK Option shall be equal to the product of (i) the number
of shares of CHK Common Stock subject to a CHK Option as of the Distribution
Date multiplied by (ii) a fraction, the numerator of which is the
Pre-Distribution CHK Share Price and the denominator of which is the
Post-Distribution CHK Share Price, with the resulting number being rounded down
to the nearest whole share. Each such Post-Distribution CHK Option shall have
the same comparative ratio of the exercise price to the Post-Distribution CHK
Share Price as the exercise price of each CHK Option to the Pre-Distribution CHK
Share Price as provided under Code Section 424 and the applicable regulations
thereunder. CHK (or one or more of the CHK Subsidiaries, as designated by CHK)
shall be responsible for (i) the satisfaction of all tax reporting and
withholding requirements in respect of the exercise of Post-Distribution CHK
Options issued in accordance with this Section 3.4(b) and (ii) remitting the
appropriate tax or withholding amounts to the appropriate taxing authorities.
Except as provided in the foregoing provisions of this Section 3.4(b),
Post-Distribution CHK Options shall be granted on terms which are in all
material respects identical (including with respect to vesting) to the terms of
the CHK Options with respect to which they are substituted.

Section 3.5 CHK Performance Share Units. Each unvested CHK Performance Share
Unit (that will not become vested as of the Distribution Date) under any of the
CHK Legacy Equity Plans as of the Distribution Date shall be adjusted, on the
last to occur of the Distribution Date and the Registration Statement
Effectiveness Date, under one of the CHK Legacy Equity



--------------------------------------------------------------------------------

Plans (in lieu of receiving any SSE Common Stock under the CHK Performance Share
Unit) (each an “Adjusted CHK Performance Share Unit”). In each case the target
number of Adjusted CHK Performance Share Units is equal to the result of
(X) divided by (Y), where “X” is (i) the number of target units subject to the
Adjusted CHK Performance Share Units multiplied by (ii) the Distribution Ratio
multiplied by (iii) the SSE Share Price and “Y” is equal to the
Post-Distribution CHK Share Price, with the resulting number being rounded down
to the nearest whole unit. CHK (or one or more of the CHK Subsidiaries, as
designated by CHK) shall be responsible for (i) the satisfaction of all tax
reporting and withholding requirements in respect of the vesting of the Adjusted
CHK Performance Share Units or distribution of CHK Common Stock and
(ii) remitting the appropriate tax or withholding amounts to the appropriate
taxing authorities in respect of the distribution and vesting of all such
restricted stock units. Except as provided in the foregoing provisions of this
Section 3.5, Adjusted CHK Performance Share Units shall retain terms which are
in all material respects identical (including with respect to vesting) to the
terms of the original award of CHK Performance Share Units. Adjusted CHK
Performance Share Units are in addition to and not in lieu of the original award
of the CHK Performance Share Units.

Section 3.6 Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A.

(a) By approving the adoption of this Agreement, the respective boards of
directors of CHK and SSE intend to exempt from the short-swing profit recovery
provisions of Section 16(b) of the Exchange Act, by reason of the application of
Rule 16b–3 thereunder, all acquisitions and dispositions of equity incentive
awards by directors and executive officers of each of CHK and SSE, and the
respective boards of directors of CHK and SSE also intend to expressly approve,
in respect of any equity-based award, the use of any method for the payment of
an exercise price and the satisfaction of any applicable tax withholding
(specifically including the actual or constructive tendering of shares in
payment of an exercise price and the withholding of option shares from delivery
in satisfaction of applicable tax withholding requirements) to the extent such
method is permitted under the applicable equity incentive plan and award
agreement.

(b) Notwithstanding anything in this Agreement to the contrary, CHK and SSE
agree to negotiate in good faith regarding the need for any treatment different
from that otherwise provided herein to ensure that (i) a federal income tax
deduction for the payment of any annual incentive or long–term incentive award,
or other compensation is not limited by reason of Code Section 162(m), and
(ii) the treatment of such annual incentive or long–term incentive award, or
other compensation does not cause the imposition of a tax under Code
Section 409A.

Section 3.7 Certain Bonus Payments. SSE shall assume responsibility for the
grant of 2014 bonuses and liability for payment of bonuses for all SSE Employees
earned under the CHK annual bonus plan, including any transition bonuses for SSE
Employees. The 2014 annual incentive plan bonus opportunity of Jerry L.
Winchester under the CHK annual bonus plan shall be cancelled, and SSE or a
member of the SSE Group shall be responsible for payment of the 2014 annual
bonus to such individual under a plan or arrangement maintained by SSE or a
member of the SSE Group.



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

Section 4.1 General Principles.

(a) Each member of the CHK Group and each member of the SSE Group shall take any
and all reasonable action as shall be necessary or appropriate so that active
participation in the CHK 401(k) Plan, CHK Deferred Compensation Plan and CHK
Welfare Plans by all SSE Employees and Former SSE Employees shall terminate in
connection with the Distribution effective as of 11:59 p.m. on the Distribution
Date, and each member of the SSE Group shall cease to be a participating
employer under the terms of such CHK 401(k) Plan, CHK Deferred Compensation Plan
and CHK Welfare Plans as of such time. Except as otherwise provided in this
Agreement, one or more members of the SSE Group (as designated by SSE) shall
continue to be responsible for or assume, effective as of the Distribution Date,
all employee benefits liabilities for SSE Employees and Former SSE Employees,
and the assets relating to such employee benefits for SSE Employees and Former
SSE Employees shall be transferred to or continue to be held by one or more
members of the SSE Group (as designated by SSE); and one or more members of the
CHK Group (as designated by CHK) shall continue to be responsible for or assume
all employee benefits liabilities for CHK Employees and Former CHK Employees and
the assets relating to such employee benefits for CHK Employees and Former CHK
Employees shall be transferred to or continue to be held by one or more members
of the CHK Group (as designated by CHK).

(b) Except as otherwise provided in this Agreement, effective as of the day
after the Distribution Date, one or more members of the SSE Group (as determined
by SSE) shall assume or continue the sponsorship of, and no member of the CHK
Group shall have any further liability for or under, the following agreements,
obligations and liabilities, and SSE shall indemnify each member of the CHK
Group, and the officers, directors, and employees of each member of the CHK
Group, and hold them harmless with respect to such agreements, obligations or
liabilities:

(i) any and all individual agreements entered into between any member of the CHK
Group and any SSE Employee or Former SSE Employee;

(ii) any and all agreements entered into between any member of the CHK Group and
any individual who is an independent contractor providing services primarily for
the business activities of the SSE Group;

(iii) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), commissions and bonuses payable to any SSE
Employees or Former SSE Employees after the Distribution Date, without regard to
when such wages, salaries, incentive compensation, commissions and bonuses are
or may have been earned;

(iv) any and all moving expenses and obligations related to relocation,
repatriation, transfers or similar items incurred by or owed to any SSE
Employees or Former SSE Employees, whether or not accrued as of the Distribution
Date (other than such expenses and obligations incurred by CHK on or prior to
the Distribution Date as a result of which there is an existing liability as of
the Distribution Date);



--------------------------------------------------------------------------------

(v) any and all immigration-related, visa, work application or similar rights,
obligations and liabilities related to any SSE Employees or Former SSE
Employees; and

(vi) any and all liabilities and obligations whatsoever with respect to claims
made by or with respect to any SSE Employees or Former SSE Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the CHK Group pursuant to this Agreement,
including such liabilities relating to actions or omissions of or by any member
of the SSE Group or any officer, director, employee or agent thereof on or prior
to the Distribution Date.

(c) Except as otherwise provided in this Agreement, effective as of the day
after the Distribution Date, no member of the SSE Group shall have any further
liability for, and CHK shall indemnify each member of the SSE Group, and the
officers, directors, and employees of each member of the SSE Group, and hold
them harmless with respect to any and all liabilities and obligations whatsoever
with respect to, claims made by or with respect to any CHK Employees or Former
CHK Employees in connection with any employee benefit plan, program or policy
not otherwise retained or assumed by any member of the SSE Group pursuant to
this Agreement, including such liabilities relating to actions or omissions of
or by any member of the CHK Group or any officer, director, employee or agent
thereof on or prior to the Distribution Date.

(d) This Agreement is not intended and shall not create any third party rights
or provide any SSE Employee, Former SSE Employee, CHK Employee or Former CHK
Employee (or any beneficiary or dependent thereof) with any rights to any
specific benefits or, in the case of active employees, continued employment.

Section 4.2 Sponsorship and/or Establishment of SSE Plans. Except as otherwise
provided in this Agreement, sponsorship of benefit plans that cover solely SSE
Employees, and to the extent applicable, Former SSE Employees shall become
effective on or before the Distribution Date by the member of the SSE Group as
identified in this Agreement, and to the extent necessary to achieve such
sponsorship, each member of the CHK Group and each member of the SSE Group shall
take appropriate action, including transfer of sponsorship of each such plan.

Section 4.3 Service Credit.

(a) Service for Eligibility and Vesting Purposes. Except as otherwise provided
in any other provision of this Agreement, for purposes of eligibility and
vesting under the SSE 401(k) Plan and SSE Welfare Plans, SSE shall, and shall
cause each member of the SSE Group to, credit each SSE Employee and Former SSE
Employee with service for any period of employment with any member of the CHK
Group on or prior to the Distribution Date to the same extent such service would
be credited for the same purpose if it had been performed for a member of the
SSE Group.



--------------------------------------------------------------------------------

(b) Service for Benefit Purposes. Except as otherwise provided in any other
provision of this Agreement, (i) for purposes of benefit levels and accruals and
benefit commencement entitlements under the SSE 401(k) Plan and SSE Welfare
Plans, SSE shall, and shall cause each member of the SSE Group to, credit each
SSE Employee and Former SSE Employee with service for any period of employment
with any member of the CHK Group on or prior to the Distribution Date to the
same extent that such service is taken into account for the same purpose
pursuant to the terms of the CHK 401(k) Plan and CHK Welfare Plans.

(c) Evidence of Prior Service. Notwithstanding anything to the contrary, but
subject to applicable law, upon reasonable request by one Party to the other
Party, the first Party will provide to the other Party information relating to
and confirming service for purposes of seniority (or seniority date) and service
date for such Employees for purposes of determining benefit eligibility,
participation, vesting and calculation of benefits with respect to any Employee.

Section 4.4 Plan Administration.

(a) Transition Services. The Parties acknowledge that the CHK Group may provide
administrative services for certain of the SSE Group’s benefit programs for a
transitional period under the terms of an applicable transition services
agreement. The Parties agree to enter into a business associate agreement (if
required by applicable health information privacy laws) in connection with such
transition services agreement.

(b) Administration. SSE shall use commercially reasonable efforts to, and shall
cause each member of the SSE Group to use commercially reasonable efforts to,
administer its benefit plans in a manner that does not jeopardize the
tax-favored status of the tax-favored benefit plans maintained by any member of
the CHK Group. CHK shall use commercially reasonable efforts to, and shall cause
each member of the CHK Group to use commercially reasonable efforts to,
administer its benefit plans in a manner that does not jeopardize the
tax-favored status of the tax-favored benefit plans maintained by any member of
the SSE Group.

(c) Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any plan sponsored by a member
of the CHK Group prior to the effective date as of which assets or liabilities
relating to that plan are transferred or allocated to a member of the SSE Group
shall continue in effect under any plan maintained by any member of the SSE
Group to which liabilities are transferred or allocated pursuant to this
Agreement until such time as any applicable participant changes his elections or
beneficiary designations in accordance with the procedures of the relevant plan,
as the case may be, including deferral, investment, and payment form elections,
dividend elections, coverage options and levels, beneficiary designations and
the rights of alternate payees under qualified domestic relations orders.



--------------------------------------------------------------------------------

ARTICLE V

THRIFT PLANS

Section 5.1 General Principles. Effective on or before the Distribution Date,
Seventy Seven Operating, LLC (or another member of the SSE Group) shall
establish and adopt a qualified employee cash or deferred arrangement under Code
Section 401(k) (the “SSE 401(k) Plan”) intended to be qualified under Code
Section 401(a) and containing provisions that will provide, among other things,
benefits for each SSE Employee and Former SSE Employee who was a participant (or
former participant with a remaining account balance) in the CHK 401(k) Plan as
of the Distribution Date (and each beneficiary and alternate payee of such
person) (the “SSE 401(k) Plan Beneficiaries”) substantially the same in all
material respects provided that no reduction in accrued benefits results (except
as provided in this Article VI) to those in effect for the SSE 401(k) Plan
Beneficiaries under the CHK 401(k) Plan as of the date of transfer of assets and
liabilities with respect to such plan (as described below). Each SSE Employee
who was an active participant in the CHK 401(k) Plan on the Distribution Date
shall participate in the SSE 401(k) Plan effective from and after the
Distribution Date. SSE Employees and Former SSE Employees shall not make or
receive additional contributions under the CHK 401(k) Plan after the
Distribution Date. A CHK Employee or Former CHK Employee shall not participate
in the SSE 401(k) Plan.

Section 5.2 Transfer of Accounts. On or as soon as practicable after the
Distribution Date, CHK shall cause to be transferred from the trust under the
CHK 401(k) Plan to the trust under the SSE 401(k) Plan the aggregate amount that
was credited to the accounts of the SSE 401(k) Plan Beneficiaries as of such
transfer date. The transfer shall, to the extent reasonably possible, be an
in-kind transfer, subject to the reasonable consent of the trustee of the SSE
401(k) Plan trust and shall include the transfer of the aggregate assets held in
the accounts relating to each SSE 401(k) Plan Beneficiary under the CHK 401(k)
Plan and any participant loan notes held under such plans.

Section 5.3 Non-qualified Deferred Compensation Plan.

(a) Deferred Compensation Plan. As of the Distribution Date, SSE shall establish
the SSE Deferred Compensation Plan as mirror plan of the CHK Deferred
Compensation Plan. The liabilities attributable to SSE Employees and Former SSE
Employees in the CHK Deferred Compensation Plan shall be assumed by a member of
the SSE Group which sponsors the SSE Deferred Compensation Plan, effective as of
the Distribution Date. Each member of the SSE Group shall cease to be a
participating employer in the CHK Deferred Compensation Plan, and the SSE
Employees and the Former SSE Employees shall no longer participate in the CHK
Deferred Compensation Plan effective as of the Distribution Date.

(b) Transfer of Assets. On or as soon as practicable after the Distribution
Date, CHK shall cause to be transferred from the trust under the CHK Deferred
Compensation Plan to a trust under the SSE Deferred Compensation Plan the
aggregate amount that was credited to the accounts of the SSE Employees and
Former SSE Employees under the CHK Deferred Compensation Plan (or accrued with
respect to such persons) for periods prior to the transfer date. The transfer
shall, to the extent reasonably possible, be an in-kind transfer, subject to the



--------------------------------------------------------------------------------

reasonable consent of the trustee of the SSE Deferred Compensation Plan trust
and shall include the transfer of the aggregate assets held in the accounts
relating to each SSE Employee and Former SSE Employees (or accrued with respect
to such persons) under the CHK Deferred Compensation Plan.

(c) Liability and Responsibility. SSE shall have sole responsibility for the
administration of the SSE Deferred Compensation Plan and the payment of benefits
thereunder to or on behalf of SSE Employees and Former SSE Employees, and no
member of the CHK Group shall have any liability or responsibility therefor. CHK
shall have sole responsibility for the administration of the CHK Deferred
Compensation Plan and the payment of benefits thereunder to or on behalf of CHK
Employees and Former CHK Employees, and no member of the SSE Group shall have
any liability or responsibility therefor.

Section 5.4 Third-Party Vendors. Except as provided below, to the extent the CHK
401(k) Plan and/or the CHK Deferred Compensation Plan is administered by a
third-party vendor, CHK and SSE will cooperate and use their commercially
reasonable efforts to replicate any contract with such third-party vendor for
SSE and to maintain any pricing discounts or other preferential terms for both
CHK and SSE for a reasonable term with respect to such vendors. Neither Party
shall be liable for failure to obtain such pricing discounts or other
preferential terms for the other Party with respect to any third-party vendors.
Each Party shall be responsible for any additional charges or administrative
fees that such Party may incur pursuant to this Section 5.4.

ARTICLE VI

WELFARE PLANS

Section 6.1 Establishment of SSE Welfare Plans. Except as provided below, the
members of the SSE Group who had previously adopted a CHK Welfare Plan and were
participating employers therein on the Distribution Date (“Participating SSE
Employers”) shall on or before 11:59 p.m. on that date, withdraw from such
participation, and, effective on or after the Distribution Date, Seventy Seven
Operating, LLC and/or the Participating SSE Employers (with Seventy Seven
Operating, LLC included in the definition of Participating SSE Employers for
purposes of this Article VI) shall assume sponsorship, under newly established
welfare plans, of the coverage and benefits which were offered under such plans
to the SSE Employees and the Former SSE Employees (and their eligible spouses
and dependents as the case may be) of the Participating SSE Employers
(collectively, the “SSE Welfare Plan Participants”). The appropriate SSE Entity
shall ensure that such coverage and benefits are provided to the SSE Welfare
Plan Participants on an uninterrupted basis. Except as provided below, effective
as soon as possible after the Distribution Date, liabilities relating to the SSE
Welfare Plan Participants shall be spun off from each CHK Welfare Plan and
allocated to the corresponding new SSE Welfare Plan.

As a result of withdrawal from participation in the CHK Welfare Plans by the
Participating SSE Employers, the SSE Welfare Plan Participants ceased to be
eligible for coverage as an active employee under the CHK Welfare Plans at 11:59
p.m. on the Distribution Date. SSE Welfare Plan Participants shall not
participate in any CHK Welfare Plans after the effective date of the SSE Welfare
Plans.



--------------------------------------------------------------------------------

Section 6.2 Transitional Matters Under SSE Welfare Plans.

(a) Treatment of Claims Incurred.

(i) Self-Insured Benefits. SSE has assumed and is responsible for the funding of
payment for any unpaid covered claim and eligible expense incurred by any SSE
Welfare Plan Participant prior to the Distribution Date under a CHK Welfare Plan
that is not described in Section 6.2(a)(ii) below, to the extent such
participant has coverage under such plan as, or through, an employee or former
employee of a Participating SSE Employer on the date such claim or expense is
incurred. No member of the CHK Group shall be responsible for any liability with
respect to any such claims or expenses.

(ii) Insured Benefits. With respect to benefits that, on or prior to the
Distribution Date, were provided for under the CHK Welfare Plans through the
purchase of insurance, CHK shall cause the CHK Welfare Plans to fully perform,
pay and discharge all claims of SSE Welfare Plan Participants that were incurred
prior to the Distribution Date.

(iii) Claims Incurred. For purposes of this Section 6.2(a), a claim or liability
is deemed to be incurred (A) with respect to medical, dental, vision and/or
prescription drug benefits, upon the rendering of health services giving rise to
such claim or liability; (B) with respect to life insurance, accidental death
and dismemberment and business travel accident insurance, upon the occurrence of
the event giving rise to such claim or liability; (C) with respect to long-term
disability benefits, upon the date of an individual’s disability, as determined
by the disability benefit insurance carrier, giving rise to such claim or
liability; and (D) with respect to a period of continuous hospitalization, upon
the date of admission to the hospital, unless otherwise provided under the terms
of the applicable CHK Welfare Plan.

(b) Credit for Deductibles and Other Limits. With respect to each SSE Welfare
Plan Participant, the SSE Welfare Plans will give credit in plan year 2014 for
any amount paid, number of services obtained or visits provided under the
comparable type CHK Welfare Plan by such SSE Welfare Plan Participant in plan
year 2014 toward deductibles, number of services or visits, or other similar
permissible limitations to the extent such amounts are taken into account under
the comparable type CHK Welfare Plan.

(c) COBRA. Effective as of the Distribution Date, SSE shall be responsible for
COBRA with respect to all SSE Employees and Former SSE Employees. As of the
effective date of the SSE Welfare Plan, SSE will satisfy all requirements under
COBRA with respect to all SSE Employees under the SSE Welfare Plan.

Section 6.3 Continuity of Benefits, Benefit Elections and Beneficiary
Designations.

(a) Benefit Elections and Designations. As of the Distribution Date (or such
other date provided for under Section 6.3(b)), SSE shall cause the SSE Welfare
Plans to recognize and



--------------------------------------------------------------------------------

give effect to all elections and designations (including all coverage and
contribution elections and beneficiary designations) made by each SSE Welfare
Plan Participant under, or with respect to, the corresponding CHK Welfare Plan
for plan year 2014.

(b) Additional Details Regarding Flexible Spending Accounts. Effective as of the
Distribution Date, a Participating SSE Employer will establish under the SSE
Welfare Plan a health care flexible spending account and/or dependent care
flexible spending account (each a “SSE FSA”) for each SSE Welfare Plan
Participant that has a health care flexible spending account and/or dependent
care flexible spending account under the CHK Welfare Plan (each a “CHK FSA”)
immediately prior to the Distribution Date. All activity under a SSE Welfare
Plan Participant’s CHK FSA (that is, both contributions to and expenses paid
from each account) for plan year 2014 through the Distribution Date shall be
treated as activity under the corresponding SSE FSA, such that the SSE Welfare
Plan Participant’s account balance in his SSE FSA on the Distribution Date will
be equal to such participant’s CHK FSA balance immediately prior to the
Distribution Date. A SSE Welfare Plan Participant’s CHK FSA salary reduction
election will apply with respect to his SSE FSA for the portion of plan year
2014 beginning on the Distribution Date and ending on December 31, 2014 (the
“Participation Period”). A SSE Welfare Plan Participant will continue to have
access to his CHK FSA in accordance with its terms and conditions. Thus, the
Parties agree that (i) all qualifying expenses incurred by a SSE Welfare Plan
Participant during a Participation Period will be reimbursed under the SSE
Welfare Plan Participant’s SSE FSA and (ii) all qualifying expenses incurred by
the SSE Welfare Plan Participant for plan year 2014 prior to the Participation
Period will be reimbursed under the SSE Welfare Plan Participant’s CHK FSA (in
both cases in accordance with the applicable account’s terms and conditions and
to the extent credits are available). Following the Distribution Date, with
respect to the portion of plan year 2014 prior to the Participation Period, the
Parties will determine and agree on the aggregate amount of SSE Welfare Plan
Participants’ contributions to the CHK FSA (“Aggregate FSA Contribution Amount”)
and the aggregate amount of SSE Welfare Plan Participants’ expenses incurred and
reimbursed from the CHK FSA (“Aggregate FSA Expense Amount”). If the Aggregate
FSA Expense Amount exceeds the Aggregate FSA Contribution Amount, SSE shall
reimburse CHK for the total amount of the excess no later than 60 days after the
Distribution Date; if the Aggregate FSA Contribution Amount exceeds the
Aggregate FSA Expense Amount, CHK shall reimburse SSE for the total amount of
the excess no later than 60 days after the Distribution Date. (For the avoidance
of doubt, if the Aggregate FSA Contribution Amount exceeds the Aggregate FSA
Expense Amount by $25,000, SSE will reimburse CHK $25,000 no later than 60 days
after the Distribution Date.) After March 31, 2015, the Parties will determine
and agree on the total amount of the reimbursements made to SSE Welfare Plan
Participants from their CHK FSAs for qualifying expenses incurred prior to the
Distribution Date and SSE will reimburse CHK for such amount as soon as
reasonably practicable following March 31, 2015, but in no event later than
April 30, 2015.

(c) Employer Non-elective Contributions. As of the Distribution Date, SSE shall
cause any SSE Welfare Plan that constitutes a cafeteria plan under Section 125
of the Code to recognize and give effect to all non-elective employer
contributions payable and paid toward coverage of a SSE Welfare Plan Participant
under the corresponding CHK Welfare Plan that is a cafeteria plan under
Section 125 of the Code for the applicable cafeteria plan year.



--------------------------------------------------------------------------------

Section 6.4 Insurance Contracts. To the extent any CHK Welfare Plan is funded
through the purchase of an insurance contract or is subject to any stop loss
contract, CHK and SSE will cooperate and use their commercially reasonable
efforts to replicate such insurance contracts for SSE (except to the extent
changes are required under applicable state insurance laws) and to maintain any
pricing discounts or other preferential terms for both CHK and SSE for a
reasonable term under such contracts. Neither Party shall be liable for failure
to obtain such pricing discounts or other preferential terms for the other Party
under any insurance contracts. Each Party shall be responsible for any
additional premiums, charges or administrative fees that such Party may incur
pursuant to this Section 6.4.

Section 6.5 Third-Party Vendors. Except as provided below, to the extent any CHK
Welfare Plan is administered by a third-party vendor, CHK and SSE will cooperate
and use their commercially reasonable efforts to replicate any contract with
such third-party vendor for SSE and to maintain any pricing discounts or other
preferential terms for both CHK and SSE for a reasonable term with respect to
such vendors. Neither Party shall be liable for failure to obtain such pricing
discounts or other preferential terms for the other Party with respect to any
third-party vendors. Each Party shall be responsible for any additional
premiums, charges or administrative fees that such Party may incur pursuant to
this Section 6.5.

ARTICLE VII

WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

Effective as of the Distribution Date, SSE shall have (and, to the extent it has
not previously had such obligations, assume) the obligations for all claims and
liabilities relating to workers’ compensation and unemployment compensation
benefits for all SSE Employees and Former SSE Employees. SSE shall use
commercially reasonable efforts to provide that workers’ compensation and
unemployment insurance costs are not adversely affected for either of them by
reason of the Distribution.

ARTICLE VIII

EMPLOYMENT AGREEMENTS, SEVERANCE AND OTHER MATTERS

Section 8.1 Employment Agreements. Effective as of the Distribution Date, SSE
hereby assumes CHK’s rights and obligations arising under the employment
agreements described in Schedule 8.1(a) and agrees to honor the terms and
conditions of those agreements applicable to SSE as a successor under the terms
of such agreements. The terms of the employment agreements shall in all other
respects be unaffected. The Parties agree that the SSE Employees who are covered
by employment agreements described above are express beneficiaries of this
Section 8.1(a).

Section 8.2 Severance.

(a) Except as otherwise provided in this Agreement, immediately following the
Distribution, CHK shall have no liability or obligation under any CHK severance
plan or policy with respect to SSE Employees or Former SSE Employees.



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, effective after the
Distribution Date, SSE shall assume and shall be responsible for administering
all payments and benefits under the applicable CHK severance policies or any
termination agreements with Former SSE Employees whose employment terminated
prior to the Distribution Date for an eligible reason under such policies or in
accordance with such agreements.

Section 8.3 Accrued Time Off. SSE shall recognize and assume all liability for
all vacation, holiday, sick leave, flex days, personal days and paid-time off
with respect to SSE Employees, and SSE shall credit each SSE Employee with such
accrual.

Section 8.4 Leaves of Absence. SSE will continue to apply leave of absence
policies applicable to inactive SSE Employees who are on an approved leave of
absence as of the Distribution Date that are substantially similar in all
material respects to those that were applied by CHK prior to the Distribution
Date. Leaves of absence taken by SSE Employees prior to the Distribution Date
shall be deemed to have been taken as employees of a member of the SSE Group.

Section 8.5 Restrictive Covenants in Employment and Other Agreements.

(a) To the fullest extent permitted by the agreements described in this
Section 8.5(a) and applicable law, CHK shall assign, or cause any member of the
CHK Group to assign, to SSE or a member of the SSE Group, as designated by SSE,
all agreements containing restrictive covenants (including confidentiality and
non-competition provisions) between a member of the CHK Group and a SSE Employee
or Former SSE Employee, with such assignment effective as of the Distribution
Date. To the extent that assignment of such agreements is not permitted,
effective as of the Distribution Date, each member of the SSE Group shall be
considered to be a successor to each member of the CHK Group for purposes of,
and a third-party beneficiary with respect to, all agreements containing
restrictive covenants (including confidentiality and non-competition provisions)
between a member of the CHK Group and a SSE Employee or Former SSE Employee whom
SSE reasonably determines have substantial knowledge of the business activities
of the SSE Group, such that each member of the SSE Group shall enjoy all the
rights and benefits under such agreements (including rights and benefits as a
third-party beneficiary), with respect to the business operations of the SSE
Group; provided, however, that in no event shall CHK be permitted to enforce
such restrictive covenant agreements against SSE Employees or Former SSE
Employees for action taken in their capacity as employees of a member of the SSE
Group.

(b) To the fullest extent permitted by the agreements described in this
Section 8.7(b) and applicable law, SSE shall assign, or cause any member of the
SSE Group to assign, to CHK or a member of the CHK Group, as designated by CHK,
all agreements containing restrictive covenants (including confidentiality and
non-competition provisions) between a member of the SSE Group and a CHK Employee
or Former CHK Employee, with such assignment effective as of the Distribution
Date. To the extent that assignment of such agreements is not permitted,
effective as of the Distribution Date, each member of the CHK Group shall be
considered to be a successor to each member of the SSE Group for purposes of,
and a third-party beneficiary with respect to, all agreements containing
restrictive covenants (including confidentiality and non-competition provisions)
between a member of the SSE Group and a CHK Employee or Former



--------------------------------------------------------------------------------

CHK Employee whom CHK reasonably determines have substantial knowledge of the
business activities of the CHK Group, such that CHK and each member of the CHK
Group shall enjoy all the rights and benefits under such agreements (including
rights and benefits as a third-party beneficiary), with respect to the business
operations of the CHK Group; provided, however, that in no event shall SSE be
permitted to enforce such restrictive covenant agreements against CHK Employees
or Former CHK Employees for action taken in their capacity as employees of a
member of the CHK Group.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 Preservation of Rights to Amend. The rights of each member of the
CHK Group and each member of the SSE Group to amend, waive, or terminate any
plan, arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

Section 9.2 Confidentiality. Each Party agrees that any information conveyed or
otherwise received by or on behalf of a Party in conjunction herewith that is
not otherwise public through no fault of such Party is confidential and is
subject to the terms of the confidentiality provisions set forth in the Master
Separation Agreement.

Section 9.3 Administrative Complaints/Litigation. Except as otherwise provided
in this Agreement, on and after the Distribution Date, SSE shall assume, and be
solely liable for, the handling, administration, investigation and defense of
actions, including ERISA, occupational safety and health, employment standards,
union grievances, wrongful dismissal, discrimination or human rights and
unemployment compensation claims asserted at any time against CHK or any member
of the CHK Group by any SSE Employee or Former SSE Employee (including any
dependent or beneficiary of any such Employee) or any other person, to the
extent such actions or claims arise out of or relate to employment or the
provision of services (whether as an employee, contractor, consultant or
otherwise) to or with respect to the business activities of any member of the
SSE Group, whether or not such employment or services were performed before or
after the Distribution. To the extent that any legal action relates to a
putative or certified class of plaintiffs, which includes both CHK Employees (or
Former CHK Employees) and SSE Employees (or Former SSE Employees) and such
action involves employment or benefit plan related claims, reasonable costs and
expenses incurred by the Parties in responding to such legal action shall be
allocated among the Parties equitably in proportion to a reasonable assessment
of the relative proportion of Employees included in or represented by the
putative or certified plaintiff class. The procedures contained in the
indemnification and related litigation cooperation provisions of the Master
Separation Agreement shall apply with respect to each Party’s indemnification
obligations under this Section 9.3.

Section 9.4 Reimbursement and Indemnification. CHK and SSE each agree to
reimburse the other Party, within 60 days of receipt from the other Party of
reasonable verification, for all costs and expenses which the other Party may
incur on its behalf as a result of any of the respective CHK and SSE Welfare
Plans (including, but not limited to, SSE’s reimbursement of CHK for all COBRA
liabilities for SSE Employees and Former SSE



--------------------------------------------------------------------------------

Employees), 401(k) Plan and, as contemplated by Section 8.2, any termination or
severance payments or benefits. All liabilities retained, assumed or indemnified
against by SSE pursuant to this Agreement, and all liabilities retained, assumed
or indemnified against by CHK pursuant to this Agreement, shall in each case be
subject to the indemnification provisions of the Master Separation Agreement.
Notwithstanding anything to the contrary, (i) no provision of this Agreement
shall require any member of the SSE Group to pay or reimburse to any member of
the CHK Group any benefit-related cost item that a member of the SSE Group has
previously paid or reimbursed to any member of the CHK Group; and (ii) no
provision of this Agreement shall require any member of the CHK Group to pay or
reimburse to any member of the SSE Group any benefit-related cost item that a
member of the CHK Group has previously paid or reimbursed to any member of the
SSE Group.

Section 9.5 Costs of Compliance with Agreement. Except as otherwise provided in
this Agreement or any other Ancillary Agreement, each Party shall pay its own
expenses in fulfilling its obligations under this Agreement.

Section 9.6 Fiduciary Matters. CHK and SSE each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any liabilities caused by the failure to satisfy any such responsibility.

Section 9.7 Form S-8. Before the Distribution or as soon as reasonably
practicable thereafter and subject to applicable law, SSE shall prepare and file
with the SEC a registration statement on Form S–8 (or another appropriate form)
registering under the Securities Act of 1933 the offering of a number of shares
of SSE Common Stock at a minimum equal to the number of shares subject to the
Replacement SSE Options, the Replacement SSE RSUs and the Replacement SSE RSAs.
SSE shall use commercially reasonable efforts to cause any such registration
statement to be kept effective (and the current status of the prospectus or
prospectuses required thereby shall be maintained) as long as any Replacement
SSE Options, Replacement SSE RSUs, or Replacement SSE RSAs may remain
outstanding.

Section 9.8 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Master Separation Agreement, the Ancillary
Agreements and the plans and agreements referenced herein), constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes all prior written and oral and all contemporaneous
oral agreements and understandings with respect to the subject matter hereof. To
the extent any provision of this Agreement conflicts with the provisions of the
Master Separation Agreement, the provisions of this Agreement shall be deemed to
control with respect to the subject matter hereof.

Section 9.9 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective



--------------------------------------------------------------------------------

successors and permitted assigns. Except as otherwise expressly provided in this
Agreement, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon any third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement. Nothing in this Agreement is intended to
amend any employee benefit plan or affect the applicable plan sponsor’s right to
amend or terminate any employee benefit plan pursuant to the terms of such plan.
Except as otherwise provided in Section 8.1(a), the provisions of this Agreement
are solely for the benefit of the Parties, and no current or former Employee,
officer, director or independent contractor or any other individual associated
therewith shall be regarded for any purpose as a third-party beneficiary of this
Agreement. This Agreement may not be assigned by any Party, except with the
prior written consent of the other Parties.

Section 9.10 Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of each of the
Parties. Any Party may, at any time, (i) extend the time for the performance of
any of the obligations or other acts of another Party, (ii) waive any
inaccuracies in the representations and warranties of another Party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
by another Party with any of the agreements, covenants or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party to be bound thereby. No failure or
delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement contained herein,
nor shall any single or partial exercise of any such right preclude other or
further exercises thereof or of any other right.

Section 9.11 Remedies Cumulative. All rights and remedies existing under this
Agreement or the Schedules attached hereto are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

Section 9.12 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given: (i) when personally
delivered, (ii) if mailed by registered or certified mail, postage prepaid,
return receipt requested, on the date the return receipt is executed or the
letter is refused by the addressee or its agent, (iii) if sent by overnight
courier which delivers only upon the executed receipt of the addressee, on the
date the receipt acknowledgment is executed or refused by the addressee or its
agent, or (iv) if sent by facsimile or electronic mail, on the date confirmation
of transmission is received (provided that a copy of any notice delivered
pursuant to this clause (iv) shall also be sent pursuant to clause (i), (ii) or
(iii)), addressed to the attention of the addressee’s General Counsel at the
address of its principal executive office or to such other address or facsimile
number for a Party as it shall have specified by like notice.

Section 9.13 Counterparts. This Agreement, including the Schedules hereto and
the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

Section 9.14 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

Section 9.15 Governing Law. To the extent not preempted by applicable federal
law, this Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Oklahoma, without regard
to any conflicts of law provisions thereof that would result in the application
of the laws of any other jurisdiction.

Section 9.16 Performance. Each of CHK and SSE shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any member of the CHK Group and any member
of the SSE Group, respectively. The Parties each agree to take such further
actions and to execute, acknowledge and deliver, or to cause to be executed,
acknowledged and delivered, all such further documents as are reasonably
requested by the other for carrying out the purposes of this Agreement or of any
document delivered pursuant to this Agreement.

Section 9.17 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against any Party.

Section 9.18 Effect if Distribution Does Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Master Separation Agreement is terminated
prior to the Distribution Date, this Agreement shall be of no further force and
effect.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION By:  

/s/ Domenic J. Dell’Osso, Jr.

Name:   Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief
Financial Officer CHESAPEAKE OILFIELD OPERATING, L.L.C. By:  

/s/ Jerry L. Winchester

Name:   Jerry L. Winchester Title:   Chief Executive Officer